PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks to recover an impoundment fee in the amount of $ 164.00 which she incurred when her vehicle was improperly impounded due to an error made by respondent.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in that appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $ 164.00.
Award of $ 164.00.